Opinion by
Mr. Chief Justice Mitchell,
Appellants held a lease of oil rights in land in Ohio, but the lessor, claiming that it had expired, leased to plaintiff’s as*526signor, and both parties entered on the land about the same time. By litigation in Ohio it was determined that appellants’ lease was valid, and being prior in date it of course rendered null the lease to plaintiff. Thereupon appellants took possession of the well which plaintiff was drilling and converted rig, boiler, engine, etc., to their own use in another part of the land. This is an action of trover for the value of the property so converted.
The suit in Ohio decided only the validity of the appellants’ lease. It did not and could not transfer the title of personal property on the premises from plaintiff to appellants. Even if plaintiff was a trespasser it did not by such trespass forfeit title to its separate goods on the land. But it was not a trespasser. It entered under color of right derived from the leasor as owner of the fee. It took its lease with notice of the prior claim of appellants, and this proving to be the better title plaintiff lost its rights in the land under its lease, but this did not carry with it a forfeiture of its personal property or authorize the conversion by the prior lessee.
It is argued for appellants that the casing, rig, etc., became fixtures and thereby part of the land. But this would not help the case. Appellants were not lessees of the land but only of the right to explore for and produce oil from it. The right to property attached to the land and left on it as fixtures would not be in appellants but in the lessor as landowner, and by his lease to plaintiff he gave the latter the right to remove all such property placed on the land by it.
In any view of the case the only questions were the fact of conversion and the value of the goods. These were properly-left to the jury.
Judgment affirmed.